DETAILED ACTION
This first non-final action is in response to applicants’ filing on 03/09/2020.  
Claim 1 is currently pending and has been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 03/09/2020 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/13/2020, 10/21/2020, and 01/22/2021 have been placed in the application file, and the information referred therein has been considered as to the merits.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of prior U.S. Patent No. 10,587,638 B2. This is a statutory double patenting rejection.
Instant Application:
16/813,649
U.S. Patent No.:
10,587,638 B2
Claim 1:
A method for monitoring network traffic using one or more network computers, wherein execution of instructions by the one or more networking computers perform the method comprising: 
determining one or more clients providing a plurality of requests and determining one or more servers providing a plurality of responses to the plurality of requests; 
determining one or more request metrics associated with the plurality of requests; 
comparing the one or more request metrics to one or more previously determined request metrics for other clients, wherein the comparison is employed to identify each client associated with at least one request metric that is non-equivalent to the one or more previously determined request metrics;

in response to determining atypical adaptation to the one or more prearranged modifications by one or more of the identified clients, performing further actions including: providing a risk score for each identified client that provides atypical adaptation to the one or more prearranged modifications, wherein the risk score is increased based on an increase in an amount of atypical adaptation over time, and wherein the risk score is decreased based on a decrease in the amount of atypical adaptation over time; and
providing a notification of the atypical adaptation to a user.
Claim 1:
A method for monitoring network traffic using one or more network computers, wherein execution of instructions by the one or more networking computers perform the method comprising:
determining one or more clients providing a plurality of requests and determining one or more servers providing a plurality of responses to the plurality of requests; determining one or more request metrics associated with the plurality of requests;
comparing the one or more request metrics to one or more previously determined request metrics for other clients, wherein the comparison is employed to identify each client associated with at least one request metric that is non-equivalent to the one or more previously determined request metrics;

in response to determining atypical adaptation to the one or more prearranged modifications by one or more of the identified clients, performing further actions including: providing a risk score for each identified client that provides atypical adaptation to the one or more prearranged modifications, wherein the risk score is increased based on an increase in an amount of atypical adaptation over time, and wherein the risk score is decreased based on a decrease in the amount of atypical adaptation over time; and
providing a notification of the atypical adaptation to a user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Christiansen et al. (US 8744894 B2)
PRIESS et al. (US 20150026027 A1) 
Amar et al. (US 20170230417 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

02.20.2021